                 Case 2:20-cv-00733-JCC Document 29 Filed 08/18/20 Page 1 of 2



                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    PIROSHKY BAKING COMPANY LLC, a                       CASE NO. C20-0733-JCC
      Washington corporation,
10
                                                           MINUTE ORDER
11                           Plaintiff,
                 v.
12
      SKY HUVARD, an individual, and
13    CYBOTECH LLC, an unincorporated
      Washington entity,
14

15                           Defendants.

16

17          The following Minute Order is made by direction of the Court, the Honorable John C.

18   Coughenour, United States District Judge:

19          This matter comes before the Court on the parties’ stipulated motion to extend the

20   deadline to file their stipulation and notice of dismissal pursuant to their settlement agreement

21   (Dkt. No. 28). Having thoroughly considered the motion and the relevant record and finding

22   good cause, the Court hereby GRANTS the motion. The parties must file the contemplated

23   stipulation and notice of dismissal no later than August 31, 2020.

24          //

25          //

26          //


     MINUTE ORDER
     C20-0733-JCC
     PAGE - 1
            Case 2:20-cv-00733-JCC Document 29 Filed 08/18/20 Page 2 of 2




 1        DATED this 18th day of August 2020.

 2                                              William M. McCool
                                                Clerk of Court
 3
                                                s/Tomas Hernandez
 4
                                                Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-0733-JCC
     PAGE - 2
